01/26/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0564



                             No. DA 19-0564

STATE OF MONTANA,

                 Plaintiff and Appellee,

           v.

RYAN WILLIAM MCCAULEY,

                 Defendant and Appellant.


                                 ORDER


     Appellant Ryan William McCauley, by counsel, has filed a motion

for a 45-day extension of time within which to file his reply brief.

     IT IS ORDERED that the motion is DENIED. Appellant shall

have 30 days, until February 24, 2021, within which to prepare, file,

and serve Appellant’s reply brief.

     No further extensions will be granted.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     January 26 2021